Citation Nr: 1511384	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-50 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected claw toes two through five of both feet.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected claw toes two through five of both feet.

3.  Entitlement to a rating in excess of 10 percent for claw toes two through five of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in August 2014.  A transcript of this hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his appeal.  In October 2014, the Veteran's representative submitted a motion requesting an additional 30 days to submit additional evidence.  In November 2014, the undersigned granted an extension until December 15, 2014.  That period of time has lapsed, and no additional evidence has been received.  Hence, the appeal will be considered on the basis of the current record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Before the Board can adjudicate the Veteran's claims on the merits, additional development is required.




A.  VA Examinations

	1.  Knees

The Veteran has alleged that he has left and right knee disabilities that are either related to his service or caused or aggravated by his service-connected claw toe disability.  

Service treatment records (STRs) reflect the Veteran complained of pain in his knees during service and on November 1973 separation examination, he reported having a trick knee for the past three months.  At the August 2014 hearing, the Veteran testified that he was a military policeman for two years of his service and that his duties required frequent standing and marching.  Board Hearing Tr. at 12.  He is competent to provide testimony regarding the symptoms he experienced as a military policeman, and a November 1972 STR shows that he served as an Air Policeman for at least a year of his service.  Therefore, his testimony is also consistent with the circumstances of his service and the Board finds that it is both competent and credible.  The Veteran also testified that his knees have bothered him constantly since service, but he did not seek treatment for them until about 2000 because he did not have the time to do so when he was still employed.  Board Hearing Tr. at 19.  A January 2008 VA examination report shows the Veteran has degenerative joint disease with degenerative meniscus tear of the right knee.  Although the Veteran has reported symptoms of a current left knee disability and has indicated that a doctor told him he had arthritis (see Board Hearing Tr. at 16), the record does not clearly indicate whether he has a diagnosis of a left knee disability.  Based on these factors, an examination on the theory of direct service connection for right and left knee disabilities is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In January 2008, a VA examiner opined that it was very unlikely the Veteran's right knee disability was a result of or caused by his service-connected claw toe deformities and associated problems.  The examiner, however, did not provide an opinion as to whether the Veteran's right knee disability was aggravated by his service-connected claw toe disability.  Additionally, he did not provide an opinion on the matter of direct service connection.  The examiner also did not provide any assessment of or etiology opinion on the Veteran's left knee.  Therefore, remand for an examination is necessary to ensure that complete opinions on the theories of direct and secondary service connection for right and left knee disabilities are secured.

	2.  Claw Toes

The Veteran's claw toe disability was last examined by VA in October 2008.  At the August 2014 hearing, the Veteran reported that the disability inhibited his ability to walk and run, that he avoided doing social activities that would aggravate the condition, and that he had to wear sandals 97 percent of the time.  Board Hearing Tr. at 5, 7-8.  He also reported that he had not recently been treated for his claw toe disability, but intended to seek treatment from private Dr. S.  Id. at 10.  Therefore, since it appears the Veteran's claw toe disability may have increased in severity since the October 2008 VA examination, a new VA examination must be obtained on remand.

B.  Treatment Records

The record reflects the Veteran seeks treatment through the Birmingham, Alabama VA Medical Center (VAMC).  The most recent VA treatment records that have been associated with his claims file are from August 2014.  To the extent that he has received any VA treatment for his knees or claw toe disability since August 2014, such records should be associated with his claims file.  

Furthermore, at the August 2014 hearing, the Veteran testified that he was going to seek further private treatment for his toes and knees with Dr. S. and the Northeast Orthopedic Clinic and asked to have the record held open, in part, to obtain such evidence.  See Board Hearing Tr. at 20-21.  As noted in the Introduction, the undersigned extended the period the record was held open until December 15, 2014.  Although the Veteran did not submit any such evidence during this period, since the appeal is being remanded for other purposes, he should be offered another opportunity to identify or submit any relevant private treatment records.  
C.  Veterans Claims Assistance Act of 2000

An October 2008 letter provided the Veteran with notice regarding what evidence and information was necessary to establish his claim of service connection for a left knee disability on a direct basis.  This letter did not provide him with notice of what was needed to establish secondary service connection.  Although the Veteran has not specifically raised secondary service connection as a theory of entitlement for the left knee disability, such theory has been raised by the record.  Therefore, a proper VCAA notice letter addressing secondary service connection for the left knee disability should be sent to the Veteran on remand.  See generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a notice letter regarding his claim of service connection for a left knee disability that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate the claim on a secondary basis.

2.  With any needed assistance from the Veteran, obtain any outstanding treatment records relating to the Veteran's treatment with Dr. S. (see Board Hearing Tr. at 10 for this physician's name) and Northeast Orthopedic Clinic.

3.  Obtain the Veteran's VA treatment records from the Birmingham, Alabama VAMC from August 2014 to the present.  

4.  If any of the records requested in items 2 or 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing items 1-3, schedule the Veteran for an examination to determine the etiology of any right and left knee disabilities.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  All necessary diagnostic tests and studies should be performed, and all findings should be set forth in detail.  

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that his military policeman duties required frequent standing and marching.

The examiner should specifically respond to the following questions:

(a)  (1)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability, including degenerative joint disease, is related to any incident of military service, to include reports of knee pain and a trick knee therein?

(2)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability, including degenerative joint disease, is causally related to service-connected claw toes two through five of both feet? 

(3)  If the answer to (a)(2) is no, then is it at least as likely as not (50 percent or greater probability) that any right knee disability, including degenerative joint disease, is aggravated beyond the normal course of the condition by service-connected claw toes two through five of both feet? 

(b)  (1)  Does the Veteran have a left knee disability?  If so, please provide the diagnosis or diagnoses.  

(2)  For each left knee disability diagnosed, is it at least as likely as not (50 percent or greater probability) that any left knee disability is related to any incident of military service, to include reports of knee pain and a trick knee therein?  

(3)  For each left knee disability diagnosed, is it at least as likely as not (50 percent or greater probability) that any left knee disability is causally related to service-connected claw toes two through five of both feet? 

(4)  If the answer to (b)(3) is no, then is it at least as likely as not (50 percent or greater probability) that any left knee disability is aggravated beyond the normal course of the condition by service-connected claw toes two through five of both feet? 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 2-3, schedule the Veteran for an examination to determine the current nature and severity of his service-connected claw toes two through five of both feet.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

